Exhibit 10.8 ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of December 31, 2013 between BLACKROCK ASSET MANAGEMENT INTERNATIONAL INC. and iSHARES® DELAWARE TRUST SPONSOR LLC TABLE OF CONTENTS Page ARTICLE I ASSIGNMENT OF RIGHTS; DELEGATION OF DUTIES 2 Section 1.01 Assignment, Delegation and Assumption 2 Section 1.02 No Impairment 2 ARTICLE II CONDITIONS PRECEDENT 2 Section 2.01 Effectiveness 2 ARTICLE III REPRESENTATIONS AND WARRANTIES 3 Section 3.01 Representations and Warranties of iDTS 3 ARTICLE IV MISCELLANEOUS 4 Section 4.01 Effect of Headings and Table of Contents 4 Section 4.02 Severability 4 Section 4.03 Governing Law 4 Section 4.04 Counterparts 4 i ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of December 31, 2013 (the " Agreement ") BETWEEN (1) BLACKROCK ASSET MANAGEMENT INTERNATIONAL INC. , a company incorporated in the State of Delaware and formerly known as Barclays Global Investors International Inc. ("
